FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SAMUEL KORNHAUSER,                               No. 13-73850

               Petitioner - Appellant,           Tax Ct. No. 2120-12

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Samuel Kornhauser, an attorney, appeals pro se from the Tax Court’s

decision, after a bench trial, upholding the Commissioner of the Internal Revenue’s

determination of income tax deficiencies and penalties for tax year 2008. We have

jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo the Tax Court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
legal conclusions, for clear error its factual findings, and for an abuse of discretion

its evidentiary rulings. Sparkman v. Comm’r, 509 F.3d 1149, 1155-56 (9th Cir.

2007). We affirm.

      The Tax Court did not clearly err in determining that Kornhauser failed to

produce sufficient evidence to demonstrate his entitlement to deductions and loss

carry back. See id., 509 F.3d at 1159 (taxpayer bears burden of showing right to

claimed deduction); see also 26 U.S.C. § 172 (net operating loss deductions);

Palmer v. IRS, 116 F.3d 1309, 1312 (9th Cir. 1997) (“The Commissioner’s

deficiency determinations and assessments for unpaid taxes are normally entitled to

a presumption of correctness so long as they are supported by a minimal factual

foundation.”). Accordingly, the Tax Court properly sustained the determination of

income tax deficiencies for the tax year 2008.

      The Tax Court properly upheld the Commissioner’s additions to taxes for

Kornhauser’s failure to file a required tax return in a timely manner and for his

failure to pay estimated taxes for 2008. See 26 U.S.C. § 6651(a)(1) (providing for

additions to tax where taxpayer fails, without reasonable cause, to timely file a tax

return); id. § 6654(a) (imposing mandatory additions to tax for failing to pay

estimated tax payments).

      The Tax Court did not abuse its discretion in declining to admit into


                                           2                                     13-73850
evidence documents that Kornhauser provided to the Commissioner on the day of

trial, in violation of the Tax Court’s standing pretrial order. See United States v.

First Nat’l Bank of Circle, 652 F.2d 882, 886 n.5 (9th Cir. 1981) (“Exclusion by

the trial court of contentions or evidence not listed in or disclosed in accordance

with the pretrial order has been repeatedly upheld.”).

      AFFIRMED.




                                           3                                    13-73850